Title: From Thomas Jefferson to Thomas Jefferson Randolph, 7 December 1808
From: Jefferson, Thomas
To: Randolph, Thomas Jefferson


                  
                     Dear Jefferson
                     
                     Washington Dec. 7. 08
                  
                  I have recieved a letter from Anne which informs me she is well. I had letters from home two days ago, when all were well there; I must get you to call on mr McAlister, optician on Chesnut street & pay him 2. Dollars for me; and on old mr Pemberton with the inclosed letter, and pay him the price of a book sent me, which I believe is 4. Dollars. my remittance to mr Peale yesterday was meant to cover these little paiments. the letter to mr Pemberton is also one of introduction for you, as the worth of his character, & his being at the head of the society of friends makes him worthy your respects. I have not yet heard of the lamp & bridle. have they left Philadelphia? I shall send on a box with a Polygraph to mr Peale by the stage, as soon as I can find a passenger to take care of it, and in the box is a small bundle recieved from home for you some time since.
                  The difficulty you experience in abridging the lectures is not unexpected. I remember when I began a regular course of study. I determined to abridge in a common place book, every thing of value which I read. at first I could shorten it very little: but after a while I was able to put a page of a book into 2. or 3. sentences, without omitting any portion of the substance. go on therefore with courage & you will find it grow easier & easier. besides obligin you to understand the subject, & fixing it in your memory, it will learn you the most valuable art of condensing your thoughts & expressing them in the fewest words possible. no stile of writing is so delightful as that which is all pith, which never omits a necessary word, nor uses an unnecessary one. the finest models of this existing are Sallust and Tacitus, which on that account are worthy of constant study. and that you may have every just encouragement I will add that from what I observe of the natural stile of your letters I think you will readily attain this kind of perfection. I am glad you are so determined to be on the reserve on political subjects the more you feel yourself piqued to express a sentiment on what is perhaps said at you, the more the occasion is to be seized for persevering in silence, and for acquiring the habit of mastering the temptations to reply, and of establishing an absolute power of silence over yourself. the tendency of this habit too to produce equanimity & tranquility of mind is very great. on this subject perhaps I may say a word in some future letter. I must now close with my affectionate attachment.
                  
                     Th: Jefferson
                     
                  
               